Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 1 of F5leda

D.C. Superior Court
03/12/2020 16:582M
Clerk of the Court

IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA

(CIVIL DIVISION)
Travon ELTY
1900 D Sireet, SE
Washington, DC 20003
Plaintiff
¥
DISTRICT OF COLUMBIA
A MUNICIPAL CORPORATION
WILSON BUILDING

1350 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20004

Serve On:
The Honorable Muriel Bowser
Mayor, District of Columbia or Designees
fabatha Braxton, Arlethia Thompson or
Kadesha Washington
John Wilson Building
1350 Pennsylvania Avenue, NW
Washington, D.C, 20004

The Honorable Karl Racine
Attomey General, District of Columbia
or Designees Darlene Fields,
Lania Robinson or Gale Rivers 9 --~ - -
441 Fourth Street, NW
Washington, D.C. 20004

Defendants

 

COMPLAINT

Civil Action No.. 2020 CA 001771 B

k
Ed
*
*
*
Eo
*
*
%
*
#
*
ae
if
*
4
*
%
%
*
*
*
i
oK
*
*
3K
cd
*
ES

Comes now plaintiff, Travon Eliy, by and through his attorney I. Hope Umana, Esq., and

HUMANA LAW FIRM, PLLC and hereby sues defendant, and for cause states:

PARTIES, JURISDICTION AND VENUE:

1. The Plaintiff Travon Eliy is an adult citizen of the State of Maryland

temporarily residing presently at 1900 D Street, SE Washington, DC 20003.

2. Defendant, District of Columbia (DC) is a municipal corporation responsible
Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 2 of 15

for the administration of governmental functions affecting the District of
Columbia, and was at all times relevant to this cause of action responsible for
the plaintiff, an inmate at the DC Jail Facility (Jail). The District of
Columbia Department of Corrections is the agency within the District of
Columbia responsible for the incarceration of inmates in the District of
Columbia and operates the DC Jail Facility, at 1901 ‘D’ Street, S.E.
Washington, D.C, 20003, owned by the District of Columbia; and its Warden
is in charge of that facility, its inmates Welfare and Safety, and the
supervision of personnel. Defendant is directly responsible for managing,
supervising and maintaining the facility.

At all times relevant, Defendant District of Columbia was responsible for the
safety of inmates, and for establishing the operational rules, regulations and
policies and for enforcing the rules, regulations and policies at the Jail. The
Defendant DC was also responsible for training and supervising Corrections
Officers and for ensuring that its officers and personnel obey the rules,
regulations and policies and the laws of the District of Columbia and the
United States. The Defendant was also responsible for health care and
welfare of inmates.

All acts alleged in this Complaint occurred within the District of Columbia,
The District of Columbia is the place where the events giving rise to this
lawsuit occurred, Therefore, jurisdiction and venue are appropriate pursuant
to DC Code Ann. §§ 1 L- 921 (1981 Edition).

Plaintiff had timely filed notice pursuant to the D.C. Code § 12-309 (1981

 

 
Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 3 of 15

Edition) on April 16, 2018.

FACTUAL BACKGROUND:

7.

10.

Plaintiff, Travon Eliy was at all times relevant to this complaint a pre-trial
inmate confined at the DC Jail, which is operated by defendant as aforesaid.
On or about February 20, 2018, at about 7:30 pm the plaintiff was exposed to
dangerous condition which seriously injured him to wit: the plaintiff slipped
and fell on a large puddle of water contaminated by urine and fecal matter in
the hallway of the tier, and was left to lie in that putrid mess for over 35
munutes. The large puddle, it was disclosed, was left on the floor as a result
of flooding caused by another inmate, which jail management knew: turned
off the source, but however failed or refused to clean or wipe off the floor of
the unit within a reasonable time frame. The unsuspecting plaintiff who was
not in the tier when the flooding cecurred returned there and as he was going
to his unit slipped and fell as there were no warning signs posted or placed in
the still flooded area.

The incident led to plaintiff experiencing serious traumatic and physical
health injuries.

Following the physical injury, the plaintiff was also not afforded adequate
physical medical care and rehabilitation, causing the Plaintiff to further

deteriorate and have a permanent injury to at least one of his digit.

COUNT ONE

(Negligence)

II,

Plaintiff re-alleges paragraphs 1 through 10 as set forth here in full.

 
Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 4 of 15

12.

13.

14.

16.

17.

18.

Defendant, was operating its jail premises in a careless manner, and acting in a
reckless manner, operated its jail premises negligently, failed to properly
maintain and up keep the common areas.

Defendant, owed the plaintiff and other inmates a duty of care to not operate its
jail premises and careless manner, and to not act in a reckless manner, to not
operate its premises negligently, or to fail to properly maintain and up keep the
common areas.

Defendant, breached these duties by operating its jail premises in a careless
manner, and acting in a reckless manner, operated its premises negligently,
failed to properly maintain and up keep the common areas and thereby causing

the plaintiff to slip and fall.

. As a direct and proximate result of the negligence and carelessness of, and

breach of duty by Defendant, the plaintiff slipped and fell.
As a further direct and proximate result of the negligence and carelessness of
DC, and the ensuing slip and fall, the plaintiff sustained grievous and painful

injuries to and about various parts of his body.

As a further and direct result of the negligence and carelessness of the

defendant, the plaintiff: (1) suffered, and will continue to suffer pain, anxiety
and mental anguish; (2) incurred and continues to incur expenses. for medical
care and medicines; (3) and was, for a period of time, unable to engage in his
normal activities and continues to be so disabled.

Plaintiff further states that the slip and fall was directly and proximately caused

by the negligence of the Defendant, without any contributory negligence on the
Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 5 of 15

part of the Plaintiff.
19. As a direct and proximate consequence of the negligence of the Defendant,

directly or indirectly Plaintiff sustained injuries as alleged.

WHEREFORE, Plaintiff demands judgment against the Defendant, for compensatory
damages in excess of the amount of Three Hundred Thousand ($300,000.00) Dollars.
The Plaintiff also demands attorneys’ fees and costs.

COUNT TWO
(Failure to Train/Negligent Supervision)

20. Plaintiff re-alleges paragraphs 1 through 19 as set forth in full.

21. The defendant failed to adequately train, supervise and discipline its agents
and employees. The failure to train or properly train, supervise and discipline
staff and Correction Officers demonstrates a gross disregard for the rights of
the inmates, and was a proximate cause of the injuries to Plaintiff.

22. Asa direct and proximate consequence of the customs, policies and practices

of Defendant D.C., Plaintiff sustained injuries as alleged.

WHEREFORE, Plaintiff demands judgment against the Defendant, for compensatory
damages in excess of the amount of Three Hundred Thousand ($300,000.00) Dollars.
The Plaintiff also demands attorneys’ fees and costs.

COUNT THREE
(Inadequate Medical Care)

23. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 22 as

if fully set out herein.

 
Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 6 of 15

24. Defendant knew or ought to have known of the excessive risk of leaving the
plaintiff in putrid mess, and they disregarded that risk and left him there for

about 35 minutes.

~ 25. Defendants* action was neither based on penal interest nor did it advance any

penological end.

26. Even after the Plaintiff was finally extracted from the mess, he was not
provided the necessary medical and rehabilitation care that was necessary and
customary for his injured need and tailored to his needs. That failure to
provide adequate medical are is still on-going and caused him permanent

injuries,

47. Asa direct and proximate consequence of these failures, Plaintiff sustained
injuries as alleged, the Plaintiff’s medical condition deteriorated as there was

no proper and adequate care of his medical needs provided.

WHEREFORE, Plaintiff demands judgment against the Defendant, for compensatory
damages in excess of the amount of Three Hundred Thousand ($3 00,000.00) Dollars.

The Plaintiff also demands attorneys’ fees and costs,

JURY TRIAL REQUEST:

Plaintiff hereby demands a jury trial on all issues.

espéttfully submitted,
Resp subpite

VOW AM ae
Hope Umana, Esq. # 459092
_ HUMANA LAW FIRM oo oo...
The Montgomery Building
8630 Fenton Street, # 126
Silver Spring, MD 20910
Phone: (301) 587-0090
Fax: (301) 587-5540

 
Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 7 of 15

Date: March 11, 2020

 
Case 1:20-cv-01065-JEB Document2 Filed 04/23/20 Page 8 of 15

Superior Court of the District of Columbia
CIVIL DIVISION
$00 Indiana Avenue, N.W., Suite 5000
Washington, D.C. 20001 Telephone: (202) 879-1133

 

Plaintiff

v8. Case Number

 

, ‘ 4 ‘ or fi ar 3 ,
Distict oF CoLummiA
F, MINOR MURIEL Bowser”
ee aN PALIN C
ANN PVENYZ oo) SUMMONS
PPSth NG TR DG Be CC “ee
To the Sbove named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty (20) days after service of this summons upon you, exclusive
of the day of service. If you are being sued as an officer or agency of the United States Government or the
District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the party plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays, You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within five (5) days after you have served the plaintiff. If you fail to file an Answer, judgment
by default may be entered against you for the relief demanded in the complaint.

et ue t 4 iy wets
a Hoye  VAPSY & Va Clerk of the Court
Name.-of Plaintiff's Acome ‘
HUMANA LAW FIRM, PLLC
8630 Fenton Sirest By

eT Tee

Address Silver Spring, MD 20910 Deputy Clerk

 

 

4 et SS ¥ U CFU) Date -
Telephone

20 WOE, BHT iH (202) 870-4828 Veuillez appeler au (202) 879-4828 paur une traduction pd co mat bai dich, hay got (202) a7a-48z8
witha NetAled, (202).879-4828 St BMRA = PAeICS PCT" AoETE (202) 879-4825 BRarir

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. 1F THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DO NOT Fall TO ANSWER WITHIN THE REQUIRED TIME,

If you wish to talk to.a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite §000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea at dorso fa traduccién al espaol

SOR M SUMMONS ~ Jan. 2011 CASUM doe

a

 
 

ase 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 9 of 15

FRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
500 Indiana Avenue, N.W., Suite 5000
Washington, D.C, 20004 Teléfono: (202) 879-1135

 

 

Demandante
contra

Numero dé Caso:

 

 

Demandado

CITATORIO
Al susodicho Demandado:

Por la presente se le cita a comparecer y se le require entregar una Contestacién a la Demanda adjunta, sea en
persona o por medio de un abogado, en el plazo de veinte (20) dias contados despuds que usted haya recibido este
citatorio, excluyendo el dia mismo de la entrega del citatorio. Si usted esta siendo demandado en calidad de oficial o
agente det Gobierno de los Estados Unidos de Norteamérica o del Gobierno det Distrito de Columbia, tiene usted
sesenta (60) dias contados después que usted haya recibido este citatorio, para entregar su Contestacién. Tiene que
enviarle por correo una copia de su Contestacién al abogado de ta parte demandante. El nombre y direccidén del
abogado aparecen al final de este documento. Si el demandado no tiene abogada, tiene que enviarle al demandante una
copia de la Contestacién por correo a la direccién que aparece en este Citatoria.

A. usted también se le require presentar la Contestacién original al. Tribunal en la Oficina 5000, sito en 500
Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de Junes a viernes o entre las 9:00 a.m. y !as 12:00 del mediodfa
fos sAbados. Usted puede presentar la Contestacién original ante eb Juez ya sea antes que Usted le entregue al
demandante una copia de la Contestacién o en el plazo de cinco (5) dias de haberle hecho la entrega al demandante. Si
usted incumple con presentar una Contestacién, podria dictarse.un fallo en rebeldia contra usted para que se haga
efectivo el desagravio que se busca en Ja demanda. ©

 

SECRETARIO DEL TRIBUNAL
- Nombre dei ubogade dei Demandante ~ a . a

 

 

 

 

 

Por:
Direccién . Subsecretario
Fecha
Teléfono oo,
OO AG EH ST i (202) 979-4828 Veuillez appeler-au (202).879-4828 pour une traduction Bd cd mot hai dich, hay gor (202) 879-4828
Hee ASAE (202) 379-4828 BHR AAI heey oer Ave (202) 879-4828 Bee

IMPORTANTE: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO, O, SILUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS. U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIAN RETENERLE SUS INGRESOS, O
PODRIAN TOMAR SUS BIENES PERSONALES O RAICES Y VENDERLOS PARA PAGAR EL FALLO. SI USTED
PRETENDE OPONERSE A ESTA ACCION, NOD Dp ESTAR L4 DEMANDA DENTRO DEL PLAZ

Si desea converser con un abogado y le parece que no puede afrontar él costa de und, Jlame pronto auna de nuestras oficinas del
Legal Aid Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000
dei 500 Indiana Avenue, N.W., para informarse de otros lugares donde puede pedir ayuda al respect,

Vea al dorso el original em inglés
See reverse side for English original

CASUM. doc

 
Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 10 of 15

Superior Court of the District of Columbia
CIVIL DIVISION
500 Indiana Avenue, N.W., Suite 5000
Washington, D.C. 20061 Telephone: (202) 879-1133

 

Teayvonw ELLY

Plaintiff

va. Case Number

 

pDisteicT CF CelumBill
Gy AG. KARL RACK NE Deenan
44b| 4TH ST, Aw
i a&tiy NGToe Ay DG a¢¢c04 SUMMONS
To the above a Defen bake “

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty (20) days after service of this summons upon you, exclusive
of the day of service. If you are being sued as an officer or agency of the United States Government or the
District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attomey for the party plaintiff who is suing you. The
attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within five (5) days after you have served the plaintiff. If you fail to file an Answer, judgment
by default may be entered against you for the relief demanded in the complaint.

Tr Hove cme, BSE Clerk of the Court

Name of Plaintiff's Attorney

OL£9Fy.
OTT

= Suite 126
‘iver Spring, MD 2nata.

eg POG: SPL

32ol SST OCGl Date
Telephone

20 ew HT A (202) 670-4828 Veuillez appeler au (202) 878-4828 pour une traduction pd conde bai dich, hay. god (202). 870-4825

ee BstAlel, (202) 879-4828 RUM F HAS FAMICH POR ATI (202) 879-4828 RROer

 

HUMANA LAW FIRM, PLEC By
iret

Address Deputy Clerk

 

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO 80, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DQ NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso ta traduccion al espafiol

FORM SUMMONS - Jan. 2014 CASUM.doc
 

ase 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 11 of 15

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
$00 Indiana Avenue, N.W., Sulte 5000
Washington, D.C. 20001 Teléfono: (202) 879-1133

 

 

Demandante
contra

Numero de Caso:

 

 

Demandado

CITATORIO
Al susodicho Demandado:

Por la presente se le cita a comparecer y se le require entregar una Contestacién a la Demanda adjunta, sea en
persona o por medio de un abogado, en el plazo de veinte (20) dias contados despuds que usted haya recibido este
citatorio, excluyende el dia mismo de !a entrega del citatorio, Si usted estd siendo demandade en calidad de oficial o
agente del Gobierno de los Estados Unidos de Norteamérica o del Gobierno: del Distrito de Columbia, tiene usted
sesenta (60) dias contados después que usted haya recibido este citatorio, para entregar su Contestacion. Tiene que
enviarle por correo una copia de su Contestacién al abogado de la parte demandante. El nombre y direccién del
abogado aparecen al final de este documento. Si el demandado no tiene abogadd, tiene que enviarle al demandante una
copia de ta Contestacién por correo a la direccién que aparece en este Citatoria.

A usted también se le require presentar ta Contestacién original al: Tribunal en la Oficina 5000, sito en 500
Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viernes o entre las 9:00 a.m. y las 12:00 del mediodia
los sdbados. Usted puede presentar la Contestacién original ante eb Juez ya sea antes que Usted le entregue al
demandante una copia de la Contestacién o en el plazo de cinco (5) dias de haberle hecho la entrega al demandante. Si
usted incumple con presentar una Contestacion, podria dictarse.un fallo en rebeldia contra usted para que se haga
efectivo el desagravio que se busca en la demanda. © .

SECRETARIO DEL TRIBUNAL

 

Nombre del abogado del Demandante

 

 

 

 

 

Por:
Direccién . Subsecretario
Fecha
Teléfono .
SOR ae RT Bi (202) 879-4828 > Meuillez appeter-au (202) 879-4328 pour une traduction Bi cd mét bai dich, hay goi (202) 379-4828
Helge els-Ale?, (202) 379-4028 B UMFK eAS PATCH LCre ATETI+ (202) 879-4828 Bkorey

IMPORTANTE: Sl USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO, G, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN REBELDI[A CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y¥ PERJUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIAN RETENERLE SUS INGRESOS, O
PODRIAN TOMAR SUS BIENES PERSONALES O RA[CES Y VENDERLOS PARA PAGAR EL FALLO. SI USTED
PRETENDE OPONERSE A ESTA ACCION, NO DEJE D. AR LA DEM DBENTRO DEL P EXIGIDG.

Si desea converser con un abogado y le parece que no puede afrontar el costo de uno, Hame pronto a una de nuestras oficinas del
Legal Aid Society (202-628-1161) o ef Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000
del 500 Indiana Avenue, N.W., para informarse de otros lugares donde puede pedir ayuda al respecto.

Vea al dorso el original en inglés
See reverse side for English original

CASUM.doe

 
Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 12 of 15

Superior Court of the District of Columbia

CIVIL DIVISION- CIVIL ACTIONS BRANCH

INFORMATION SHEET

E LI Y Case Number:

TA AY Ve

2020 CA 001771 B

 

VS

pate C2 ~ 17 2020

 

STeicT ce CeLumBiad

(C1 One of the defendants is being sued

in their official capacity:

 

Namie: (Please Print) —-  ;
aL

 

9 i i nef ae”
fof Ee  Umews 33s -
G4: wa ig , po er
tL PRN SL AG PKA
Telephone No.; ___Six digit Unified Bar No.:
BOI DST Ree  4aiode-

Firm Name: i

 

 

 

Relationship to Lawsuit
Attorney for Plaintiff
CO Seif (Pro Se)
C1 Other:

 

 

TYPE OF CASE: [1 Non-Jury_ 6 Person Jury
Demand: $5300, 00O200 Other:

 

CI 12 Person Jury

 

PENDING CASE(S} RELATED TO THE ACTION BEING FILED

 

 

 

 

 

Case No.: Judge: Calendar #:

Case No.: Judge: Calendar#:

NATURE OF SUIT: (Check One Hox Only)

A. CONTRACTS COLLECTION CASES
[7] 01 Breach of Contract [7] 07 Personal Property (7J14 Under $25,000 Pitf. Grants Consent
[7] 02 Breach of Warranty [-] 09 Real Property-Reai Estate [J 16 Under'$25,000 Consent Denied
(] 06 Negotiable Instrument (312 Specific Performance [J] 17 OVER $25,000 Pitf. Grants Consent

(7115 Special Education Fees (CJ !3 Eniployment Discrimination
[] '9 Mortgage Foreclosure/Judicial Sate

(C]!8 OVER $25,000 Consent Denied

 

B. PROPERTY TORTS

(1 i Automobile (21 03 Destruction of Private Property
[7] 02 Conversion (1 04 Property Damage
(_] 07 Shoplifting, D.C. Code § 27-102 (a)

(J 05 Trespass
[_] 06 Traffic Adjudication

 

C, PERSONAL TORTS

(C) 09 Harassment
[] 10. Invasion of Privacy
11 Libel and Slander
12 Malicious Interference
[_] 13 Malicious Prosecution
14 Malpractice Legal

[J 01 Abuse of Process
(Li 02 Alienation of Affection

03 Assault and Battery

04 Automobile- Personal Injury
[_] 05 Deceit (Misrepresentation)
[_] 06 False Accusation
[| 07 Faise Arrest
{_] 08 Fraud (rte Nevligence (Not Automobile,

Not Maipractice)

 

Malpractice Medical (Including Wrongful Death)

[[] 17 Personal Injury- (Not Automobile,
Not Malpractice}
18 Wrongful Death (Not Malpractice)
C3 19 Wrongful Eviction
(7] 20 Friendly Suit
21 Asbestos
22 Toxic/Mass Torts
[2] 23 Tebacco
LC] 24 Lead Paint

 

SEE REVERSE SIDE AND CHECK HERE

CW-496/Oct b4

{J wusep

 

 

 

 
Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 13 of 15

Information Sheet, Continued

 

C. OTHERS

£1) 01 Accounting

(7 02 Att. Before Judgment

(“J 04 Condemnation (Emin, Domain)

(J 05 Ejectment

Cj 07 Insurance/Subrogation
Under $25,000 Pitt.
Grants Consent

{7} 08 Quiet Title

C09 Special Writ/Warrants
(DC Cade § LI-946)

EJ 10-T.2.0,/ Injunction

[7] 11 Writ of Replevin

[7] 12 Enforce Mechanics Lien

("J 16 Declaratory Judgment

[7°] £7 Merit Personnel Act (GEA)
(D.C. Code Title 1, Chapter 6)

EJ t8 Product Liability

(J 24 Application to Confirm, Modify,
Vacate Arbitration Award
(DC Code § 16-4401)

——

C7) 25 Liens: Tax/Water Consent Granted
(1 26 Insurance/ Subrogation
Under $25,000 Consent Denied
(7) 27 Insurances Subrogation
Over $25,000 Plef. Grants Consent
(1 28 Mation-to Confirm Arbitration
Award (Collection Cases Only}
C] 29 Merit Personnel Act (OHR)
[7] 30 Liens: Tax/ Water Consent Denied
[7] 31 Housing Code Regulations
([} 32 Qui Tam
(“] 33 Whistleblower
[4 34 insurance/Subrogation
Over $25,000 Consent Denied

 

 

If.
CJ o3 Change of Name
C1 06 Foreign Judgment
(2) 13 Correction of Birth Certificate
CJ 14 Correction of Marriage

C7 15 Libel of Information

(74 15 Enter Administrative Order ag
Judgment [ D.C. Code §
2-1802.03 (h) or 32-1419 (a)]

CJ 21 Petition for Subpoena
[Rute 28-1 (b)]

("J 22 Release Mechanics Lien

[J 23 Rute 27(a) (1)

 

Certificate 20 Master Meter (D.C. Cade § (Perpetuate Testimony}
42-3301, et seq.) Cl] 24 Petition tor Structured Settlement
[[} 25 Petition for Liquidation
LOW WA WE 03 -ll- 2026

 

T

 

Attomey’s Signature {

CV¥-496/Oet 14

Date

 
oe Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 14 of 15
7 aN SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
v4 CIVIL. DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 3000, Washington, D.C. 20001
Telephone: (202) 879-1133 + Website: www.dccourts. gov

   

a4

TRAYVON ELTY
Vs. C.A. No. 2020 CA 001771 B
DISTRICT OF COLUMBIA
INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-L, it ts hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ, R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prier to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.

No other continuance of the conference will be granted except upon motion for good cause shown.

 

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts. gow/.

 

Chief Judge Robert E. Morin

Case Assigned to: Judge SHANA FROST MATINI
Date: March 12, 2020
Initial Conference: 9:30 am, Friday, June 12, 2020
Location: Courtroom 517
500 Indiana Avenue NW.
WASHINGTON, DC 20001

 

CAIO-60
Case 1:20-cv-01065-JEB Document 2 Filed 04/23/20 Page 15 of 15

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), “[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ESSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be inclided in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821,

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://Awww:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dcecourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice Ilttigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority, (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, bold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts. gov/medmalmediation.

Chief Judge Robert E. Morin

CAIO-60
